SEVERENS, District Judge.
This is a suit in equity precisely like that of Hodge v. Palms (No. 232; just decided) 68 Fed. 61, in all material particulars. A Spanish land claim of 1790, which is the foundation of this controversy, was sold and conveyed by the original owner, one Miguel Llano, during his life. It was therefore no part of his succession which the parish court undertook to administer. The court below sustained the demurrer of the defendants, and dismissed the bill. For the reasons stated in Hodge v. Palms, we think the decree should be reversed, and the cause remanded, Avith directions to permit the defendants to answer the bill. It is so ordered.